Citation Nr: 0820294	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-23 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1991 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2005 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2005, a 
statement of the case was issued in May 2006, and a 
substantive appeal was received in June 2006.   

In May 2006, the veteran stated that he was satisfied with 
the 10 percent rating for headaches.  As the veteran clearly 
expressed the intent to limit the appeal to the 10 percent 
rating, the Board is not required to consider entitlement to 
all available ratings for headaches.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993). 

The veteran did express disagreement with the effective date 
of February 23, 2006, for the 10 percent rating for 
headaches.  The RO subsequently denied the claim for an 
earlier effective date, but the veteran did not file a 
substantive appeal in order to perfect the appeal to the 
Board.  For this reason, the claim for an earlier effective 
date for a 10 percent rating for headaches is not in 
appellate status, and the Board does not have jurisdiction to 
review the claim.  38 C.F.R. §§ 20.200, 20.2002. 

The claim of service connection for hearing loss is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  


REMAND

The RO denied the claim of service connection for bilateral 
hearing loss because veteran did not have impaired hearing 
for the purpose of VA disability compensation under 38 C.F.R. 
§ 3.385.  

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  

On VA audiology examination in July 2004, the speech 
recognition scores in each ear were below 94 percent, but the 
audiologist stated that the veteran's hearing was normal for 
adjudication purposes as did the RO its rating decision of 
June 2005. 

As the audiological findings of speech recognition scores of 
less than 94 percent do establish current hearing impairment 
under 38 C.F.R. § 3.385, and as the medical evidence is 
insufficient to decide the claim, under the duty to assist, 
the claim is REMANDED for the following action:

1. Schedule the veteran for a VA 
audiologic examination to determine 
whether the veteran has bilateral hearing 
loss.  If bilateral hearing loss is 
shown, the examiner is asked to express 
an opinion on whether it is at least as 
likely as not the current hearing loss is 
related to service.  The claims file must 
be made available to the examiner for 
review. 

In formulating an opinion, the examiner 
is asked to consider the audiological 
findings during service on entrance 
examination and on audiological tests in 
June 1991 and in January 1995, as well 
as, the audiology examination by VA in 
July 2004. 





2. After the development is completed, 
adjudicate the claim of service 
connection for bilateral hearing loss, 
applying 38 C.F.R. § 3.385.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

